852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard L. GROOMS, Petitioner-Appellant,v.Arnold R. JAGO, Supt., Respondent-Appellee.
No. 87-3739.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This Ohio state prisoner, through counsel, appeals the district court judgment denying him relief on his 28 U.S.C. Sec. 2254 habeas corpus petition.


3
Petitioner was convicted by a jury of aggravated robbery, carrying a concealed weapon and having a weapon while under a disability.  He argues that the trial court erred in denying his motion for acquittal or a new trial based on juror misconduct.  This court previously remanded this case for an evidentiary hearing, which was held before a magistrate who recommended that judgment be entered for the respondent.  After de novo review, the district court adopted this recommendation.


4
Upon consideration, we agree with the district court's finding that no juror bias was shown by the facts adduced at the hearing.  Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons stated by the district court.